Filed 03/03/21                                     Case 17-10624                                        Doc 30
                   Case Number: 2017-10624                     Filed: 3/3/2021 3:31:14 PM


                                       UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF CALIFORNIA


            In re                                          )   Case No. 17-10624 - B - 7
            Rebecca Ann Stark,                             )   Docket Control No. PK-2
                            Debtor.                        )   Document No. 21
                                                           )   Date: 03/03/2021
                                                           )   Time: 10:00 AM
                                                           )   Dept: B



                                                        Order


           For the reasons stated on the record,
           IT IS ORDERED that the Motion to Avoid Lien is CONTINUED to April 7,
           2021 at 10:00 a.m. in the United States Courthouse, 510 19th Street,
           Bakersfield, California.
           IT IS FURTHER ORDERED that Mechanics Bank shall file and serve any
           opposition, with respect to laches issue only, not later than March
           17, 2021.
           IT IS FURTHER ORDERED that the Debtor shall file and serve a reply not
           later than March 31, 2021.



                         Mar 03, 2021




           [21] - Motion/Application to Avoid Lien of California Republic Bank [PK-2] Filed by Debtor
           Rebecca Ann Stark (vcaf)
Filed 03/03/21                                      Case 17-10624                                Doc 30
                     Case Number: 2017-10624                   Filed: 3/3/2021 3:31:14 PM


                                         Instructions to Clerk of Court
                                     Service List – Not Part of Order/Judgment
                    The Clerk of Court is instructed to send the Order/Judgment or other court
                 generated document transmitted herewith to the parties below. The Clerk of
                 Court will send the Order via the BNC.


        Rebecca Ann Stark                   Jeffrey M. Vetter            Patrick Kavanagh
        13014 Sunlight Star Street          PO Box 2424                  1331 L St
        Bakersfield CA 93314                Bakersfield CA 93303         Bakersfield CA 93301
